DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28th, 2022 has been entered.

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on October 28th, 2022 in response to the Final Office Action mailed on May 18th, 2022.  Per Applicant's response, Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-15 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.  Please refer to the new rejections below for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 & 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0036321 to Yu in view of US 2017/0007973 to Schob et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-3, Yu discloses:

(1)	A fan (10; Figs. 1-2) for generating a compressible fluid flow (“currents of air”; paras. 3 & 35), the fan comprising: a substantially tubular housing (20) having a suction opening (left side opening; Fig. 2) configured to suck the compressible fluid therethrough and a pressure side opening (right side opening; Fig. 2) configured to eject the compressible fluid (paras. 3 & 35); a stator (24); and a rotor (40), the stator together with the rotor forming an electromagnetic rotary drive for rotating the rotor about an axial direction (para. 35), the rotor being an external rotor (Fig. 2), the rotor comprising a magnetic core (44) configured in an annular manner (para. 33), and an impeller (41, 45, 46) comprising a hub (41, 45) on which a plurality of blades (46) configured to generate the fluid flow is arranged (Fig. 2), the stator being a bearing and drive stator configured to magnetically drive the rotor without contact (para. 35; “winding 24 is energized to induce with the magnetic member 44 an electric potential, thereby an angular displacement of the magnetic member 44”) and magnetically levitate the rotor without contact with respect to the stator (para. 35; “a magnetic floating status”), and the rotor being capable of being actively magnetically levitated in a radial plane perpendicular to the axial direction (para. 35)

Although Yu discloses much of Applicant’s recited invention, he does not further disclose 1) the hub of the impeller completely enclosing the magnetic core of the rotor or 2) the stator being encapsulated in a stator housing and formed of a low-permeable material.

However, Schob et al. (as described in the previous office action) discloses another rotary fluid movement device for generating a compressible fluid flow (Schob discloses a mixing assembly 1 having an impeller 21 capable of moving air; see para. 79, which discloses movement of air) which includes a stator (3) and a rotor (2), wherein the stator together with the rotor forms an electromagnetic rotary drive for rotating the rotor about an axial direction (paras. 7-9, 19, 22), the rotor being an external rotor (para. 23; Fig. 2), the rotor comprising a magnetic (22) configured in an annular manner (para. 39; Figs. 2 & 5), and an impeller (21) comprising a hub (23) on which a plurality of blades (211) configured to generate the fluid flow is arranged (Fig. 2), the stator being a bearing and drive stator configured to magnetically drive the rotor without contact and magnetically levitate the rotor without contact with respect to the stator (paras. 19, 22, 115), and the rotor being capable of being actively magnetically levitated in a radial plane perpendicular to the axial direction (via control unit cable 45; paras. 19, 22, 92, 115), the hub of the impeller completely enclosing the magnetic core of the rotor (para. 107; Fig. 2), and the stator being encapsulated in a stator housing (4) and formed of a low-permeable material (“plastic’; para. 92; Fig. 2).  Schob makes clear that his stator/rotor drive allows the impeller to be driven magnetically contactlessly about the desired axis of rotation in the operating state and can also be magnetically contactlessly supported with respect to the stator, thereby providing a particularly inexpensive, space-saving, compact design because the stator is not only configured as a drive stator, but is also simultaneously the stator for the magnetic support of the rotor (para. 22).  Schob goes on to disclose that such an electromagnetic rotary drive is configured according to the principle of the bearingless motor in which the rotor 2 is supported completely magnetically, with no separate magnetic bearings being provided.  Schob concludes that with a bearingless motor design, at least three degrees of freedom of the rotor, namely its rotation about the desired axis of rotation A and its position in the radial plane, can always be actively magnetically regulated. The degree of freedom of the axial position of the rotor is passively magnetically stabilized in the bearingless motor such that no separate axial magnetic bearing or mechanical axial bearing is required.  In other words, Schob’s bearingless motor design provides a stator/rotor arrangement in which bearings (and shafts) are no longer required, thereby providing a simpler motor design that allows for greater active control of the rotor positioning during operation.  Therefore, to one of ordinary skill desiring a simplified fan drive that provides greater control of the impeller position, it would have been obvious to utilize the techniques disclosed in Schob in combination with those seen in Yu in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Yu’s stator/rotor arrangement with Schob’s bearingless motor design (and associated active control circuitry) in order to obtain predictable results; those results being a simplified fan drive that provides greater active control of the rotor positioning during high speed operation.

In regards to Claim 2, Schob discloses that the impeller consists of a first plastic (paras. 107, 113) and the stator housing consists of a second plastic (para. 92).  The Examiner notes that Applicant’s specification states that the two recited plastics can be different plastic materials or the same plastic material.  As such, Claim 2 covers any plastic material combination, which Schob’s plastic material combination meets.
In regards to Claim 3, Yu discloses that the rotor and the stator housing are arranged in the housing (Fig. 1), and the stator housing fixed in the housing by a plurality of struts (30, 34; Fig. 1).
In regards to Claim 4, Schob discloses that the stator housing has a first housing portion (75) and a second housing portion (751), the first housing portion being arranged within the rotor and being surrounded by the magnetic core of the rotor (Fig. 2), and the second housing portion having an outer diameter which is at least as large as an outer diameter of the magnetic core of the rotor (this is apparent in Fig. 2, wherein the diameter of second housing portion 751 larger than the outer diameter of core 22).
In regards to Claim 5, Schob further discloses a checking device (control cable 45 and the associated “control and regulation device, not shown”; para. 92) configured to control or regulate the fan (para. 92), the checking device being arranged in the second housing portion of the stator housing (the control cable 45 is clearly located as such, as shown in Fig. 2).
In regards to Claim 6, Schob further discloses a sensor (not shown) configured to determine a pressure or a flow rate of the fluid flow (para. 79), the sensor being signal-connected to the checking device, and the checking device being configured to control or regulate the pressure or the flow rate (clearly disclosed at para. 92).
In regards to Claim 7, Schob further discloses a plurality of coil cores (310, 320) each of which extends in the radial direction (Fig. 3), and carries a winding (311-313, 321-323) configured to generate an electromagnetic rotary field (para. 122).
In regards to Claim 9, Schob further discloses a heat conducting element (41, 42) configured to dissipate heat in the stator housing, and the heat conducting element being configured so as to surround at least the checking device (as shown in Fig. 2, base 41 surrounds control cable 45).
In regards to Claim 10, Schob further discloses that the rotor is configured for fluid-dynamic stabilization of the rotor against tilting (paras. 33-34, 115, 188-190).
In regards to Claim 11, Schob discloses that the hub of the impeller has a suction-side end (i.e. the upper, central tip of the hub 23 at axis “A” in Fig. 3) and a pressure-side end (i.e. the lower end of hub 23), and the magnetic core of the rotor is closer to the pressure-side end than to the suction-side end of the hub with respect to the axial direction (this is apparent in Fig. 3). 
In regards to Claim 12, Schob discloses that the hub of the impeller comprises an inlet area at the suction-side end (i.e. the fluid space directly above the hub 23; Fig. 3), and the hub tapers in a direction of the suction-side end (as seen in Fig. 3, the upper end of hub 23 is conical in shape such that it tapers upwardly to form a central tip at axis “A”).
In regards to Claim 13, Schob discloses that each blade of the plurality of blades has a leading edge (i.e. the upper blade edge, seen at the rightmost blade in Figs. 2-3), each leading edge extending perpendicularly to the axial direction (apparent in Figs. 2-3).
In regards to Claim 14, Schob discloses that each blade has a trailing edge (i.e. the lower blade edge, seen at the rightmost blade in Figs. 2-3), each trailing edge opening into the hub at an angle to the axial direction different from 90 degrees (apparent in Figs. 2-3).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Schob as applied to claim 1 above, and further in view of FR 2,820,176 to Laurent (attached herein).
	In regards to Claim 15, although Schob discloses that each blade of the plurality of blades has a trailing edge (shown in Figs. 1 & 3), Schob does not further disclose a stabilizing ring at the trailing edges and arranged coaxial with the rotor.
However, Laurent discloses another axial fan device (3) having a rotor (8) similar to that of Schob, and further discloses a stabilizing/balancing ring (12) disposed at the blade trailing edges (as shown in Figs. 1-4), the stabilizing ring being arranged coaxially with the rotor (Fig. 1).  Laurent discloses that such a stabilizing/balancing ring (12) allows for the placement of inertia weights (20) in a balanced manner so that the rotational inertia of the fan can be increased while remaining balanced.  Therefore, to one of ordinary skill desiring an axial fan having higher inertia, it would have been obvious to utilize the techniques disclosed in Laurent in combination with those seen in Yu-Schob in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the impeller blade tips of Yu-Schob with the stabilizing ring (12) and associated inertia weights (20) of Laurent in order to obtain predictable results; those results being an axial fan that has higher rotational inertia while remaining balanced (as taught in Laurent).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Schob specifically teaches away from the use of permanent magnets in his bearingless drive, and as such, it would not have been obvious to one of ordinary skill in the art of fans to have modified Schob with the annular reflux and associated permanent magnets of Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC